DETAILED ACTION
This Non-Final Office Action is in response to the amendments and / or remarks file don February 11, 2021.  Claims 1, 2, 3, 4, 8, 10, 13, 15, 16, 25 & 31 are pending and currently being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 11, 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 3, 4, 8, 10, 13, 15, 16, 25 & 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "generally" in claim 1, line 5 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 1, lines 4 – 6 recites: “said band being configured such that generally radial application of pressure exceeding said yield point to an end of said band causes it to move,…”
The term “generally” is a relative term that is unclear what it encompasses and how much radial application pressure exceeding the yield point at the end of the band is required in order for the band to be considered having “generally” radial applicant of pressure exceeding the yield point to the end of the band.

Claim 1 recites the limitation "the gradually lessening tensile force" in Claim 1, lines 9 & 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 4, 8, 10, 13, 15, 16 & 25 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2015 / 0165338 A1) to Choe  in view of (WO 00/59327) to Dargan.
configured such that generally radial application of pressure exceeding the yield point to the end of the band (10) causes it to move, under its own tension, from the first state (11) to the second state (i.e. Coiled Configuration in Figures 6 & 8), wherein the portion of the length of the bi-stable strip (12) at the free end (i.e. End Portion of (12) in Figure 9) thereof has progressively reducing width such that the tensile force in the portion, when the band (10) is in the first state (11), gradually lessens along the portion toward the free end (i.e. End Portion of (12) in Figure 9), the gradually lessening tensile force being transformed, in use, into the progressively reducing kinetic energy along the portion, toward the free end (i.e. End Portion of (12) in Figure 9), that results in the corresponding slowing and softening of movement of the band (10) from the first state (11) to the second state (i.e. Coiled Configuration in Figures 6 & 8), the wearable band (10) further incorporating the layer (i.e. variety of coating material) located along the length of the bi-stable strip (12) (See Paragraph 0017).
However, Choe does not disclose the power supply and the layer having thereon an electronic display comprising one or more light emitting diodes and / or the flexible display screen.
Dargan teaches the power supply (i.e. Solar Panel) (See Page 4, line 2) or (i.e. Battery (30) in Figure 5) and the layer (26) having thereon an electronic display (26A) for the purpose of providing time and other information (See Abstract) (See Figures 1, 2 & 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the power supply and the layer having thereon an electronic display comprising one or more light emitting diodes as taught by Dargan with the device of Choe in order to provide the user with time and other useful information.

[AltContent: textbox (Wearable Band (10))]
[AltContent: textbox (Bi-stable Strip (12))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]	
    PNG
    media_image1.png
    270
    450
    media_image1.png
    Greyscale

[AltContent: textbox (End Portion of Bi-stable Strip (12) w/ Progressively Reducing Width)]
	
					
Regarding claim 2, Choe discloses wherein the portion of the length of the bi-stable strip (12) has at least one side edge that is tapered toward the end, thereby progressively reducing the width of the bi-stable strip (12) of the bi-stable strip (12) along the length of the portion (See Figure 9).



Regarding claim 4, Choe as modified by Dargan does not explicitly disclose the angle of taper (2) of the or each side edge is between 5° and 20° relative to the axial length of the strip (1) (See Figure 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the angled of taper of the or each side edge is between 5° and 20° relative to the axial length of the strip, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 8, Choe as modified by Dargan does not explicitly disclose the portion of the length of the strip (12) is at least one sixth of the total length of the strip (12).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the portion of the length of the strip is at least one sixth of the total length of the strip, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 10, Choe as modified by Dargan does not explicitly disclose the portion of the length of the strip (12) is between 30-50% of the total length of the strip (12).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the portion of the length of the strip is between 30-50% of the total length of the strip, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

	Regarding claim 13, Choe discloses wherein the bi-stable strip (12) comprises the elongate strip of flexible tempered steel (i.e. Spring Metal) (See Paragraphs 0015, 0016 & 0017).

Regarding claim 15, Choe discloses the bi-stable strip (12) is transversely concave (See Figure 5).

Regarding claim 16, Choe discloses the bi-stable strip (12) is configured to be worn around the user’s limb (i.e. Wrist) (See Abstract & Paragraph 0015).

Regarding claim 25, Choe as modified by Dargan discloses the control unit (34) including the power supply (30) and the conductive strip (26) incorporated in the .

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2015 / 0165338 A1) to Choe and (WO 00/59327) to Dargan as applied in claim 1 above, and further in view of (U.S. Patent Publication Number 2016 / 0290624 A1) to Dai et al.	
Regarding claim 31, Choe discloses the wearable band (10) comprising the strip of thin steel (i.e. Metal) forming the bi-stable strip (12) and the anti-moisture coating (14).
	Furthermore, Choe as modified by Dargan discloses the electro-luminescent display (26A) (See Figures 1, 2, 3, 6 & 8).
	However, Choe as modified by Dargan does not explicitly disclose the rubber backing and the filter layer.
Dai et al., teaches the bottom surface (22) comprising the rubber backing (See Paragraph 0029) and the filter layer (13) (See Figure 4).
It would have been obvious to one having ordinary skills in the art at the time the invention was effectively filed to make the rubber backing and the filter layer as taught by Dai et al., with the electronic device of Choe in order to provide protection, prevent skin irritation, prevent accidental movement and prevent slippage on the users limb.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 3, 4, 8, 10, 13, 15, 16, 25 & 31 have been considered but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(French Patent Number FR 2 670 092 A3) to Virga teaches the wearable band (1) of a size and length suitable to be positioned around the limb (See Figures 5 & 6), or other body part, or a user, the band (1) comprising the flexible bi-stable strip (2) movable between the first state (See Figures 1 & 3), in which it is axially straight, and the second, ring shaped state (i.e. Coiled Configuration in Figure 6), and having the yield point, the band (1) being configured such that generally radial application of pressure exceeding the yield point to the end of the band (1) causes it to move, under its own tension, from the first state (See Figures 1 & 3) to the second state (i.e. Coiled Configuration in Figure 6), wherein the portion of the length of the bi-stable strip (2) at the free end (i.e. End Portion of (2) in Figures 1 & 3) thereof has progressively reducing width such that the tensile force in the portion, when the band (1) is in the first state (See Figures 1 & 3), gradually lessens along the portion toward the free end (i.e. End Portion of (2) in Figure 1 & 3), the gradually lessening tensile force being transformed, in use, into the progressively reducing kinetic energy along the portion, toward the free end (i.e. End Portion of (2) in Figures 1 &s 3), that results in the corresponding slowing and softening of movement of the band (1) from the first state (See Figures 1 & 3) to the 
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    158
    465
    media_image2.png
    Greyscale


(U.S. Patent Number 6,216,490) to Radley-Smith teaches the layer (5) having thereon an electronic display (9) comprising one or more light emitting diodes (11) (See Figures 3, 4A, 4B & 6).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/L.L.V/Examiner, Art Unit 3734  

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734